--------------------------------------------------------------------------------

Exhibit 10.1
 
VOTING AND EXCHANGE TRUST AGREEMENT
 
VOTING AND EXCHANGE AGREEMENT (the "Agreement") made as of the 3rd day of May,
2011.
 
AMONG:
 
MAGNUM HUNTER RESOURCES CORPORATION, a corporation existing under the laws of
the State of Delaware (hereinafter referred to as "Acquiror"),
 
- and -
 
MHR EXCHANGECO CORPORATION, a corporation existing under the laws of the
Province of Alberta (hereinafter referred to as "Exchangeco"),
 
- and -
 
VALIANT TRUST COMPANY, a Canadian trust company continued under the laws of
Canada (hereinafter referred to as the "Trustee"),
 
WHEREAS, in connection with the Arrangement Agreement (as defined herein),
Exchangeco may be required to issue Exchangeable Shares to certain holders of
Class A shares in the capital of NuLoch Resources Inc. (“NuLoch”), a corporation
existing under the laws of Alberta, pursuant to the Plan of Arrangement
contemplated in the Arrangement Agreement;
 
AND WHEREAS, pursuant to the Arrangement Agreement, Acquiror and Exchangeco have
agreed to execute a voting and exchange trust agreement substantially in the
form of this Agreement;
 
NOW, THEREFORE, in consideration of the respective covenants and agreements
provided in this Agreement and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties hereto
covenant and agree as follows:
 
ARTICLE 1
INTERPRETATION
 
1.1          Definitions
 
In this Agreement, unless the context otherwise requires, the following terms
shall have the following meanings respectively:
 
"ABCA" means the Business Corporations Act, R.S.A. 2000, c. B-9, as amended,
including the regulations promulgated thereunder;


"Acquiror Shares" means the shares of common stock, par value U.S.$0.01 per
share, of Acquiror;
 
"Acquiror Control Transaction" has the meaning ascribed thereto in the
Exchangeable Share Provisions;
 
"Acquiror Consent" has the meaning ascribed thereto in Section 4.2;
 
 
1

--------------------------------------------------------------------------------

 
"Acquiror Meeting" has the meaning ascribed thereto in Section 4.2;
 
"Acquiror Special Voting Stock" means one share of preferred stock of Acquiror
to which that number of voting rights attach (each such voting right to be equal
to the voting rights attached to one Acquiror Common Share) equal to the number
of outstanding Exchangeable Shares held by Beneficiaries;
 
"Acquiror Successor" has the meaning ascribed thereto in Subsection 10.1(a);
 
"Affiliate" has the meaning ascribed thereto in the Securities Act, unless
otherwise expressly stated herein;
 
"Arrangement" means the arrangement under section 193 of the ABCA on the terms
and subject to the conditions set out in the Plan of Arrangement, subject to any
amendments or variations thereto made in accordance with Article 6 of the Plan
of Arrangement and Section 8.4 of the Arrangement Agreement or made at the
direction of the Court;
 
"Arrangement Agreement" means the arrangement agreement made as of January 19,
2011 among Acquiror, Exchangeco and NuLoch, as amended, supplemented and/or
restated in accordance therewith prior to the date hereof, providing for, among
other things, the Arrangement;
 
"Automatic Exchange Rights" means the benefit of the obligation of Acquiror to
effect the automatic exchange of Exchangeable Shares for Acquiror Shares
pursuant to Section 5.12;
 
"Beneficiaries" means the registered holders from time to time of Exchangeable
Shares, other than Acquiror and its Affiliates;
 
"Beneficiary Votes" has the meaning ascribed thereto in Section 4.2;
 
"Business Day" means a day, other than a Saturday, Sunday or statutory holiday,
when banks are generally open in Calgary, Alberta and Dallas, Texas for the
transaction of banking business;


"Callco" means MHR Callco Corporation, a corporation existing under the laws of
the Province of Alberta;
 
"Change of Law Call Right" has the meaning ascribed thereto in the Plan of
Arrangement;
 
"Court" has the meaning ascribed thereto in the Plan of Arrangement;
 
"Effective Date" means the date the Arrangement is effective under the ABCA;
 
"Equivalent Vote Amount" means, with respect to any matter, proposition or
question on which holders of Acquiror Shares are entitled to vote, consent or
otherwise act, the number of votes to which a holder of one Acquiror Common
Share is entitled with respect to such matter, proposition or question;
 
"Exchange Right" has the meaning ascribed thereto in Section 5.1;
 
 
2

--------------------------------------------------------------------------------

 
 
"Exchangeable Shares" means the non-voting exchangeable shares in the capital of
Exchangeco, having substantially the rights, privileges, restrictions and
conditions set out in Schedule "A" to the Plan of Arrangement;
 
"Exchangeable Share Consideration" has the meaning ascribed thereto in the
Exchangeable Share Provisions;
 
"Exchangeable Share Price" has the meaning ascribed thereto in the Exchangeable
Share Provisions;
 
"Exchangeable Share Provisions" means the rights, privileges, restrictions and
conditions attaching to the Exchangeable Shares;
 
"Final Order" means the final order of the Court approving the Arrangement as
such order may be amended by the Court at any time prior to the date hereof or,
if appealed, then, unless such appeal is withdrawn or denied, as affirmed;
 
"Indemnified Parties" has the meaning ascribed thereto in Section 8.1;
 
"Insolvency Event" means: (i) the institution by Exchangeco of any proceeding to
be adjudicated a bankrupt or insolvent or to be wound up, or the consent of
Exchangeco to the institution of bankruptcy, insolvency or winding-up
proceedings against it; or (ii) the filing of a petition, answer or consent
seeking dissolution or winding-up under any bankruptcy, insolvency or analogous
laws, including the Companies Creditors' Arrangement Act (Canada) and the
Bankruptcy and Insolvency Act (Canada), and the failure by Exchangeco to contest
in good faith any such proceedings commenced in respect of Exchangeco within 30
days of becoming aware thereof, or the consent by Exchangeco to the filing of
any such petition or to the appointment of a receiver; or (iii) the making by
Exchangeco of a general assignment for the benefit of creditors, or the
admission in writing by Exchangeco of its inability to pay its debts generally
as they become due; or (iv) Exchangeco not being permitted, pursuant to solvency
requirements of applicable law, to redeem any Retracted Shares pursuant to
Section 6.6 of the Exchangeable Share Provisions;
 
"Liquidation Call Right" has the meaning ascribed thereto in the Plan of
Arrangement;
 
"Liquidation Event" has the meaning ascribed thereto in Subsection 5.12(b);
 
"Liquidation Event Effective Time" has the meaning ascribed thereto in
Subsection 5.12(c);
 
"List" has the meaning ascribed thereto in Section 4.6;
 
"NuLoch" means NuLoch Resources Inc., a corporation existing under the laws of
the Province of Alberta;
 
"Officer's Certificate" means, with respect to Acquiror or Exchangeco, as the
case may be, a certificate signed by any one of the authorized signatories of
Acquiror or Exchangeco, as the case may be;
 
"person" includes any individual, firm, partnership, joint venture, venture
capital fund, limited liability company, unlimited liability company,
association, trust, trustee, executor, administrator, legal personal
representative, estate, group, body corporate, corporation, unincorporated
association or organization, government body, syndicate or other entity, whether
or not having legal status;
 
 
3

--------------------------------------------------------------------------------

 
 
"Plan of Arrangement" means the plan of arrangement substantially in the form
and content of Exhibit B annexed to the Arrangement Agreement and any amendments
or variations thereto made in accordance with Section 8.4 of the Arrangement
Agreement or Article 6 of the Plan of Arrangement or made at the direction of
the Court in the Final Order;
 
"Redemption Call Right" has the meaning ascribed thereto in the Plan of
Arrangement;
 
"Redemption Date" has the meaning ascribed thereto in the Exchangeable Share
Provisions;
 
"Retracted Shares" has the meaning ascribed thereto in Section 5.7;
 
"Retraction Call Right" has the meaning ascribed thereto in the Exchangeable
Share Provisions;
 
"Securities Act" means the Securities Act (Alberta) and the rules, regulations
and policies made thereunder, as now in effect and as they may be amended from
time to time prior to the Effective Date;
 
"Support Agreement" means that certain support agreement made as of even date
herewith among Exchangeco, Callco and Acquiror substantially in the form and
content of Exhibit C to the Arrangement Agreement, with such changes thereto as
the parties to the Arrangement Agreement, acting reasonably, may agree;
 
"Trust" means the trust created by this Agreement;
 
"Trust Estate" means the Acquiror Special Voting Stock, any other securities,
the Exchange Right, the Automatic Exchange Rights and any money or other
property which may be held by the Trustee from time to time pursuant to this
Agreement; and
 
"Voting Rights" means the voting rights of the Acquiror Special Voting Stock
held by the Trustee in respect of which the Beneficiaries are, in accordance
with this Agreement, entitled to instruct the Trustee to vote.
 
1.2          Interpretation Not Affected by Headings, etc.
 
The division of this Agreement into articles, sections, subsections and other
portions and the insertion of headings are for convenience of reference only and
should not affect the construction or interpretation hereof.  Unless otherwise
indicated, all references to an "Article", "Section" or "Subsection" followed by
a number refer to the specified Article, Section or Subsection of this
Agreement.  The terms "this Agreement," "hereof," "herein" and "hereunder" and
similar expressions refer to this Agreement and not to any particular Article,
Section, Subsection or other portion hereof.
 
1.3          Rules of Construction
 
Unless otherwise specifically indicated or the context otherwise requires: (a)
all references to "dollars" or "$" mean United States dollars, and all cash
payments required to be made hereunder shall be in United States dollars; (b)
words importing the singular shall include the plural and vice versa and words
importing any gender shall include all genders; and (c) "include," "includes"
and "including" shall be deemed to be followed by the words "without
limitation."
 
 
 
4

--------------------------------------------------------------------------------

 
 
1.4          Date for any Action
 
In the event that any date on which any action is required to be taken hereunder
by any of the parties hereto is not a Business Day, such action shall be
required to be taken on the next succeeding day that is a Business Day.
 
1.5          Payments
 
All payments to be made hereunder will be made without interest and less any tax
required by Canadian or United States law to be deducted or withheld.
 
ARTICLE 2
PURPOSE OF AGREEMENT
 
2.1          Establishment of Trust
 
The purpose of this Agreement is to create the Trust for the benefit of the
Beneficiaries and Acquiror, as herein provided. The Trustee will hold the
Acquiror Special Voting Stock in order to enable the Trustee to exercise the
Voting Rights and will hold the Exchange Right and the Automatic Exchange Rights
in order to enable the Trustee to exercise such rights, in each case as trustee
for and on behalf of the Beneficiaries as provided in this Agreement. The
Trustee will hold the Acquiror Special Voting Stock for and on behalf of
Acquiror for all other rights associated with such Acquiror Special Voting Stock
other than the Voting Rights.
 
ARTICLE 3
ACQUIROR SPECIAL VOTING STOCK
 
3.1           Issue and Ownership of the Acquiror Special Voting Stock
 
Acquiror hereby agrees to issue to, and deposit with, the Trustee the Acquiror
Special Voting Stock to be hereafter held of record by the Trustee as trustee
for and on behalf of, and for the use and benefit of, the Beneficiaries and in
accordance with the provisions of this Agreement. Acquiror hereby acknowledges
receipt from the Trustee as trustee for and on behalf of the Beneficiaries of
good and valuable consideration (and the adequacy thereof) for the issuance of
the Acquiror Special Voting Stock by Acquiror to the Trustee. During the term of
the Trust and subject to the terms and conditions of this Agreement, the Trustee
shall possess and be vested with full legal ownership of such Acquiror Special
Voting Stock and shall be entitled to exercise all of the rights and powers of
an owner with respect to such Acquiror Special Voting Stock provided that the
Trustee shall:
 
(a)  
hold such Acquiror Special Voting Stock and the legal title thereto as trustee
solely for the use and benefit of the Beneficiaries in accordance with the
provisions of this Agreement; and

 
(b)  
except as specifically authorized by this Agreement, have no power or authority
to sell, transfer, vote or otherwise deal in or with such Acquiror Special
Voting Stock and such Acquiror Special Voting Stock shall not be used or
disposed of by the Trustee for any purpose other than the purposes for which
this Trust is created pursuant to this Agreement.

 
 
 
5

--------------------------------------------------------------------------------

 
 
3.2          Legended Share Certificates
 
Exchangeco will cause each certificate representing Exchangeable Shares to bear
an appropriate legend notifying the Beneficiaries of their right to instruct the
Trustee with respect to the exercise of the portion of the Voting Rights in
respect of the Exchangeable Shares held by the Beneficiaries.
 
3.3          Safe Keeping of Certificate
 
The physical certificates representing the Acquiror Special Voting Stock are
held by the Trust, and such certificates shall at all times be held in safe
keeping by the Trustee or its duly authorized agent.
 
ARTICLE 4
EXERCISE OF VOTING RIGHTS
 
4.1          Voting Rights
 
The Trustee, as the holder of record of the Acquiror Special Voting Stock
forming part of the Trust Estate, shall be entitled to all of the Voting Rights,
including the right to vote in person or by proxy the Acquiror Special Voting
Stock held by the Trustee on any matter, question, proposal or proposition
whatsoever that may properly come before the shareholders of Acquiror at an
Acquiror Meeting or in connection with an Acquiror Consent.  The Voting Rights
shall be and remain vested in and exercised by the Trustee.  Subject to Section
6.15:
 
(a)  
the Trustee shall exercise the Voting Rights only on the basis of instructions
received pursuant to this Article 4 from Beneficiaries entitled to instruct the
Trustee as to the voting thereof at the time at which the Acquiror Meeting is
held or an Acquiror Consent is sought; and

 
(b)  
to the extent that no instructions are received from a Beneficiary with respect
to the Voting Rights to which such Beneficiary is entitled, the Trustee shall
not exercise or permit the exercise of such Voting Rights.

 
4.2          Number of Votes
 
With respect to all meetings of shareholders of Acquiror at which holders of
Acquiror Shares are entitled to vote (each, an "Acquiror Meeting") and with
respect to all written consents sought from Acquiror's shareholders, including
the holders of Acquiror Shares (each, an "Acquiror Consent"), each Beneficiary
shall be entitled to instruct the Trustee to cast and exercise, in the manner
instructed, a number of votes equal to the Equivalent Vote Amount for each
Exchangeable Share owned of record by such Beneficiary on the record date
established by Acquiror or by applicable law for such Acquiror Meeting or
Acquiror Consent, as the case may be (collectively, the "Beneficiary Votes"), in
respect of each matter, question, proposal or proposition to be voted on at such
Acquiror Meeting or consented to in connection with such Acquiror Consent.
 
4.3          Mailings to Shareholders
 
With respect to each Acquiror Meeting and Acquiror Consent, the Trustee will use
its reasonable commercial efforts promptly to mail or cause to be mailed (or
otherwise communicate in the same manner as Acquiror utilizes in communications
to holders of Acquiror Shares subject to applicable regulatory requirements and
provided such manner of communications is reasonably available to the Trustee)
to each of the Beneficiaries named in the List, such mailing or communication to
commence on the same day as the mailing or notice (or other communication) with
respect thereto is commenced by Acquiror to its shareholders:
 
 
 
6

--------------------------------------------------------------------------------

 
 
(a)  
a copy of such notice, together with any related materials, including any proxy
or information statement, to be provided to shareholders of Acquiror;

 
(b)  
a statement that such Beneficiary is entitled to instruct the Trustee as to the
exercise of the Beneficiary Votes with respect to such Acquiror Meeting or
Acquiror Consent or, pursuant to Section 4.7, to attend such Acquiror Meeting
and to exercise personally thereat the Beneficiary Votes of such Beneficiary;

 
(c)  
a statement as to the manner in which such instructions may be given to the
Trustee, including an express indication that instructions may be given to the
Trustee to give:

 
(i)  
a proxy to such Beneficiary or its designee to exercise personally the
Beneficiary Votes; or

 
(ii)  
a proxy to a designated agent or other representative of the management of
Acquiror to exercise such Beneficiary Votes;

 
(d)  
a statement that if no such instructions are received from the Beneficiary, the
Beneficiary Votes to which such Beneficiary is entitled will not be exercised;

 
(e)  
a form of direction whereby the Beneficiary may so direct and instruct the
Trustee as contemplated herein; and

 
(f)  
a statement of the time and date by which such instructions must be received by
the Trustee in order to be binding upon it, which in the case of an Acquiror
Meeting shall not be earlier than the close of business on the Business Day
immediately prior to the date by which the Corporation has required proxies be
deposited for such meeting, and of the method for revoking or amending such
instructions.

 
For the purpose of determining Beneficiary Votes to which a Beneficiary is
entitled in respect of any Acquiror Meeting or Acquiror Consent, the number of
Exchangeable Shares owned of record by the Beneficiary shall be determined at
the close of business on the record date established by Acquiror or by
applicable law for purposes of determining shareholders entitled to vote at such
Acquiror Meeting or to give written consent in connection with such Acquiror
Consent.  Acquiror will notify the Trustee of any decision of the Board of
Directors of Acquiror with respect to the calling of any Acquiror Meeting or the
seeking of any Acquiror Consent and shall provide all necessary information and
materials to the Trustee in each case promptly and in any event in sufficient
time to enable the Trustee to perform its obligations contemplated by this
Section 4.3.
 
The materials referred to in this Section 4.3 are to be provided to the Trustee
by Acquiror and the materials referred to in Subsections 4.3(c), 4.3(e) and
4.3(f) shall be subject to reasonable comment by the Trustee in a timely
manner.  Acquiror shall ensure that the materials to be provided to the Trustee
are provided in sufficient time to permit the Trustee to comment as aforesaid
and to send all materials to each Beneficiary at the same time as such materials
are first sent to holders of Acquiror Shares.  Acquiror agrees not to
communicate with holders of Acquiror Shares with respect to the materials
referred to in this Section 4.3 otherwise than by mail unless such method of
communication is also reasonably available to the Trustee for communication with
the Beneficiaries.  Notwithstanding the foregoing, Acquiror may at its option
exercise the duties of the Trustee to deliver copies of all materials to each
Beneficiary as required by this Section 4.3 so long as in each case Acquiror
delivers a certificate to the Trustee stating that Acquiror has undertaken to
perform the obligations of the Trustee set forth in this Section 4.3.
 
 
 
7

--------------------------------------------------------------------------------

 
 
4.4           Copies of Shareholder Information
 
Acquiror will deliver to the Trustee copies of all proxy materials (including
notices of Acquiror Meetings but excluding proxies to vote Acquiror Shares, and
in lieu of such proxies, Acquiror shall deliver to the Trustee a voting
information form in form satisfactory to the Trustee, acting reasonably),
information statements, reports (including all interim and annual financial
statements) and other written communications that, in each case, are to be
distributed from time to time to holders of Acquiror Shares in sufficient
quantities and in sufficient time so as to enable the Trustee to send those
materials to each Beneficiary, to the extent possible, at the same time as such
materials are first sent to holders of Acquiror Shares.  The Trustee will mail
or otherwise send to each Beneficiary, at the expense of Acquiror, copies of all
such materials (and all materials specifically directed to the Beneficiaries or
to the Trustee for the benefit of the Beneficiaries by Acquiror) received by the
Trustee from Acquiror, to the extent possible, at the same time as such
materials are sent to holders of Acquiror Shares.  The Trustee will make copies
of all such materials available for inspection by any Beneficiary at the
Trustee's principal office in Calgary, Alberta.  Notwithstanding the foregoing,
Acquiror at its option may exercise the duties of the Trustee to deliver copies
of all materials to each Beneficiary as required by this Section 4.4 so long as
in each case Acquiror delivers a certificate to the Trustee stating that
Acquiror has undertaken to perform the obligations set forth in this Section
4.4.
 
4.5          Other Materials
 
As soon as reasonably practicable after receipt by Acquiror or holders of
Acquiror Shares (if such receipt is known by Acquiror) of any material sent or
given by or on behalf of a third party to holders of Acquiror Shares generally,
including dissident proxy and information circulars (and related information and
material) and tender and exchange offer circulars (and related information and
material), Acquiror shall use its reasonable best efforts to obtain and deliver
to the Trustee copies thereof in sufficient quantities so as to enable the
Trustee to forward such material (unless the same has been provided directly to
Beneficiaries by such third party) to each Beneficiary as soon as possible
thereafter.  As soon as reasonably practicable after receipt thereof, the
Trustee will mail or otherwise send to each Beneficiary, at the expense of
Acquiror, copies of all such materials received by the Trustee from
Acquiror.  The Trustee will also make available for inspection by any
Beneficiary at the Trustee's principal office in Calgary, Alberta copies of all
such materials.  Notwithstanding the foregoing, Acquiror at its option may
exercise the duties of the Trustee to deliver copies of all such materials to
each Beneficiary as required by this Section 4.5 so long as in each case
Acquiror delivers a certificate to the Trustee stating that Acquiror has
undertaken to perform the obligations set forth in this Section 4.5.
 
4.6          List of Persons Entitled to Vote
 
Exchangeco shall: (a) prior to each annual and special Acquiror Meeting or the
seeking of any Acquiror Consent; and (b) forthwith upon each request made at any
time by the Trustee in writing, prepare or cause to be prepared a list (a
"List") of the names and addresses of the Beneficiaries arranged in alphabetical
order and showing the number of Exchangeable Shares held of record by each such
Beneficiary, in each case at the close of business on the date specified by the
Trustee in such request or, in the case of a List prepared in connection with an
Acquiror Meeting or an Acquiror Consent, at the close of business on the record
date established by Acquiror or pursuant to applicable law for determining the
holders of Acquiror Shares entitled to receive notice of and/or to vote at such
Acquiror Meeting or to give consent in connection with such Acquiror
Consent.  Each such List shall be delivered to the Trustee promptly after
receipt by Exchangeco of such request or the record date for such meeting or
seeking of consent, as the case may be, and in any event within sufficient time
as to permit the Trustee to perform its obligations under this
Agreement.  Acquiror agrees to give Exchangeco notice (with a copy to the
Trustee) of the calling of any Acquiror Meeting or the seeking of any Acquiror
Consent by Acquiror or its management, together with the record dates therefor,
sufficiently prior to the date of the calling of such meeting or seeking of such
consent so as to enable Exchangeco to perform its obligations under this Section
4.6.
 
 
8

--------------------------------------------------------------------------------

 
 
4.7          Entitlement to Direct Votes
 
Any Beneficiary named in a List prepared in connection with any Acquiror Meeting
or Acquiror Consent will be entitled: (a) to instruct the Trustee in the manner
described in Section 4.3 with respect to the exercise of the Beneficiary Votes
to which such Beneficiary is entitled; or (b) to attend such meeting and
personally exercise thereat (or to personally exercise with respect to any
Acquiror Consent), as the proxy of the Trustee, the Beneficiary Votes to which
such Beneficiary is entitled.
 
4.8          Voting by Trustee and Attendance of Trustee Representative at
Meeting
 
(a)  
In connection with each Acquiror Meeting and Acquiror Consent, the Trustee shall
exercise, either in person or by proxy, in accordance with the instructions
received from a Beneficiary pursuant to Section 4.3, the Beneficiary Votes as to
which such Beneficiary is entitled to direct the vote (or any lesser number
thereof as may be set forth in the instructions); provided, however, that such
written instructions are received by the Trustee from the Beneficiary prior to
the time and date fixed by the Trustee for receipt of such instruction in the
notice given by the Trustee to the Beneficiary pursuant to Section 4.3.

 
(b)  
The Trustee shall cause a representative who is empowered by it to sign and
deliver, on behalf of the Trustee, proxies for Voting Rights to attend each
Acquiror Meeting.  Upon submission by a Beneficiary (or its designee) of
identification satisfactory to the Trustee's representative, and at the
Beneficiary's request, such representative shall sign and deliver to such
Beneficiary (or its designee) a proxy to exercise personally the Beneficiary
Votes as to which such Beneficiary is otherwise entitled hereunder to direct the
vote, if such Beneficiary either: (i) has not previously given the Trustee
instructions pursuant to Section 4.3 in respect of such meeting; or (ii) submits
to such representative written revocation of any such previous instructions.  At
such meeting, upon receipt of a proxy from the Trustee's representative, the
Beneficiary exercising such Beneficiary Votes shall have the same rights as the
Trustee to speak at the meeting in respect of any matter, question, proposal or
proposition, to vote by way of ballot at the meeting in respect of any matter,
question, proposal or proposition, and to vote at such meeting by way of a show
of hands in respect of any matter, question or proposition.

 
4.9          Distribution of Written Materials
 
Any written materials distributed by or on behalf of the Trustee pursuant to
this Agreement shall be sent by mail (or otherwise communicated in the same
manner as Acquiror utilizes in communications to holders of Acquiror Shares,
subject to applicable regulatory requirements and provided such manner of
communications is reasonably available to the Trustee) to each Beneficiary at
its address as shown on the books of Exchangeco.  Acquiror agrees not to
communicate with holders of Acquiror Shares with respect to such written
material otherwise than by mail unless such method of communication is also
reasonably available to the Trustee for communication with the
Beneficiaries.  Exchangeco shall provide or cause to be provided to the Trustee
for purposes of communication, on a timely basis and without charge or other
expense:
 
 
 
9

--------------------------------------------------------------------------------

 
 
(a)  
a current List; and

 
(b)  
upon the request of the Trustee, mailing labels to enable the Trustee to carry
out its duties under this Agreement.

 
Exchangeco's obligations under this Section 4.9 shall be deemed satisfied to the
extent Acquiror exercises its option to perform the duties of the Trustee to
deliver copies of materials to each Beneficiary and Exchangeco provides the
required information and materials to Acquiror.
 
4.10        Termination of Voting Rights
 
Except as otherwise provided herein or in the Exchangeable Share Provisions, all
of the rights of a Beneficiary with respect to the Beneficiary Votes exercisable
in respect of the Exchangeable Shares held by such Beneficiary, including the
right to instruct the Trustee as to the voting of or to vote personally such
Beneficiary Votes, shall be deemed to be surrendered by the Beneficiary to
Acquiror or Callco, as the case may be, and such Beneficiary Votes and the
Voting Rights represented thereby shall cease and be terminated immediately,
upon the delivery by such Beneficiary to the Trustee of the certificates
representing such Exchangeable Shares in connection with the exercise by the
Beneficiary of the Exchange Right or upon the occurrence of the automatic
exchange of Exchangeable Shares for Acquiror Shares, as specified in Article 5
(unless, in either case, Acquiror shall not have delivered the Exchangeable
Share Consideration deliverable in exchange therefor to the Trustee for delivery
to the Beneficiaries), or upon the redemption of Exchangeable Shares pursuant to
Article 6 or Article 7 of the Exchangeable Share Provisions, or upon the
effective date of the liquidation, dissolution or winding-up of Exchangeco
pursuant to Article 5 of the Exchangeable Share Provisions, or the purchase of
Exchangeable Shares from the holder thereof by Callco pursuant to the exercise
by Callco of the Retraction Call Right, the Redemption Call Right or the
Liquidation Call Right, or upon the purchase of Exchangeable Shares from the
holders thereof by Acquiror or Callco pursuant to the exercise by Acquiror or
Callco of the Change of Law Call Right.
 
ARTICLE 5
EXCHANGE RIGHT AND AUTOMATIC EXCHANGE
 
5.1          Grant and Ownership of the Exchange Right
 
Acquiror hereby grants to the Trustee as trustee for and on behalf of, and for
the use and benefit of, the Beneficiaries the right (the "Exchange Right"), upon
the occurrence and during the continuance of an Insolvency Event, to require
Acquiror to purchase from each or any Beneficiary all or any part of the
Exchangeable Shares held by such Beneficiary and the Automatic Exchange Rights,
all in accordance with the provisions of this Agreement.  Acquiror hereby
acknowledges receipt from the Trustee as trustee for and on behalf of the
Beneficiaries of good and valuable consideration (and the adequacy thereof) for
the grant of the Exchange Right and the Automatic Exchange Rights by Acquiror to
the Trustee.  During the term of the Trust and subject to the terms and
conditions of this Agreement, the Trustee shall possess and be vested with full
legal ownership of the Exchange Right and the Automatic Exchange Rights and
shall be entitled to exercise all of the rights and powers of an owner with
respect to the Exchange Right and the Automatic Exchange Rights, provided that
the Trustee shall:
 
 
10

--------------------------------------------------------------------------------

 
 
(a)  
hold the Exchange Right and the Automatic Exchange Rights and the legal title
thereto as trustee solely for the use and benefit of the Beneficiaries in
accordance with the provisions of this Agreement; and

 
(b)  
except as specifically authorized by this Agreement, have no power or authority
to exercise or otherwise deal in or with the Exchange Right or the Automatic
Exchange Rights, and the Trustee shall not exercise any such rights for any
purpose other than the purposes for which the Trust is created pursuant to this
Agreement.

 
5.2          Legended Share Certificates
 
Exchangeco will cause each certificate representing Exchangeable Shares to bear
an appropriate legend notifying the Beneficiaries of:
 
(a)  
their right to instruct the Trustee with respect to the exercise of the Exchange
Right in respect of the Exchangeable Shares held by a Beneficiary; and

 
(b)  
the Automatic Exchange Rights.

 
5.3          General Exercise of Exchange Right
 
The Exchange Right shall be and remain vested in and exercisable by the
Trustee.  Subject to Section 6.15, the Trustee shall exercise the Exchange Right
only on the basis of instructions received pursuant to this Article 5 from
Beneficiaries entitled to instruct the Trustee as to the exercise thereof.  To
the extent that no instructions are received from a Beneficiary with respect to
the Exchange Right, the Trustee shall not exercise or permit the exercise of the
Exchange Right.
 
5.4          Purchase Price
 
The purchase price payable by Acquiror for each Exchangeable Share to be
purchased by Acquiror under the Exchange Right shall be an amount per share
equal to the Exchangeable Share Price on the last Business Day prior to the day
of closing of the purchase and sale of such Exchangeable Share under the
Exchange Right.  In connection with each exercise of the Exchange Right,
Acquiror shall provide to the Trustee an Officer's Certificate setting forth the
calculation of the Exchangeable Share Price for each Exchangeable Share.  The
Exchangeable Share Price for each such Exchangeable Share so purchased may be
satisfied only by Acquiror delivering or causing to be delivered to the Trustee,
on behalf of the relevant Beneficiary, the Exchangeable Share Consideration
representing the total Exchangeable Share Price.  Upon payment by Acquiror of
such purchase price to the Trustee for the benefit of the Beneficiary, the
relevant Beneficiary shall cease to have any right to be paid any amount in
respect of declared and unpaid dividends on each such Exchangeable Share by
Exchangeco.
 
5.5          Exercise Instructions
 
Subject to the terms and conditions herein set forth, a Beneficiary shall be
entitled, upon the occurrence and during the continuance of an Insolvency Event,
to instruct the Trustee to exercise the Exchange Right with respect to all or
any part of the Exchangeable Shares registered in the name of such Beneficiary
on the books of Exchangeco.  To cause the exercise of the Exchange Right by the
Trustee, the Beneficiary shall deliver to the Trustee, in person or by certified
or registered mail, at its principal office in Calgary, Alberta or at such other
places as the Trustee may from time to time designate by written notice to the
Beneficiaries, the certificates representing the Exchangeable Shares which such
Beneficiary desires Acquiror to purchase, duly endorsed in blank for transfer,
and accompanied by such other documents and instruments as may be required to
effect a transfer of Exchangeable Shares under the ABCA and the by-laws of
Exchangeco and such additional documents and instruments as the Trustee,
Exchangeco and Acquiror may reasonably require together with: (a) a duly
completed form of notice of exercise of the Exchange Right, contained on the
reverse of or attached to the Exchangeable Share certificates, stating: (i) that
the Beneficiary thereby instructs the Trustee to exercise the Exchange Right so
as to require Acquiror to purchase from the Beneficiary the number of
Exchangeable Shares specified therein; (ii) that such Beneficiary has good title
to and owns all such Exchangeable Shares to be acquired by Acquiror free and
clear of all liens, claims, security interests and encumbrances; (iii) the names
in which the certificates representing Acquiror Shares issuable in connection
with the exercise of the Exchange Right are to be issued; and (iv) the names and
addresses of the persons to whom such new certificates should be delivered; and
(b) payment (or evidence satisfactory to the Trustee, Exchangeco and Acquiror of
payment) of the taxes (if any) payable as contemplated by Section 5.8 of this
Agreement.  If only a part of the Exchangeable Shares represented by any
certificate or certificates delivered to the Trustee are to be purchased by
Acquiror under the Exchange Right, a new certificate for the balance of such
Exchangeable Shares shall be issued to the holder at the expense of Exchangeco.
 
 
11

--------------------------------------------------------------------------------

 
 
5.6          Delivery of Acquiror Shares; Effect of Exercise
 
Promptly after the receipt by the Trustee of the certificates representing the
Exchangeable Shares which the Beneficiary desires Acquiror to purchase under the
Exchange Right, together with such documents and instruments of transfer and a
duly completed form of notice of exercise of the Exchange Right (and payment of
taxes, if any payable as contemplated by Section 5.8 or evidence thereof), duly
endorsed for transfer to Acquiror, the Trustee shall notify Acquiror and
Exchangeco of its receipt of the same, which notice to Acquiror and Exchangeco
shall constitute exercise of the Exchange Right by the Trustee on behalf of the
Beneficiary in respect of such Exchangeable Shares, and Acquiror shall promptly
thereafter deliver or cause to be delivered to the Trustee, for delivery to the
Beneficiary in respect of such Exchangeable Shares (or to such other persons, if
any, properly designated by such Beneficiary) the Exchangeable Share
Consideration deliverable in connection with the exercise of the Exchange Right;
provided, however, that no such delivery shall be made unless and until the
Beneficiary requesting the same shall have paid (or provided evidence
satisfactory to the Trustee, Exchangeco and Acquiror of the payment of) the
taxes (if any) payable as contemplated by Section 5.8 of this
Agreement.  Immediately upon the giving of notice by the Trustee to Acquiror and
Exchangeco of the exercise of the Exchange Right, as provided in this Section
5.6, the closing of the transaction of purchase and sale contemplated by the
Exchange Right shall be deemed to have occurred, and the Beneficiary of such
Exchangeable Shares shall be deemed to have transferred to Acquiror all of such
Beneficiary's right, title and interest in and to such Exchangeable Shares and
in the related interest in the Trust Estate and shall cease to be a holder of
such Exchangeable Shares and shall not be entitled to exercise any of the rights
of a holder in respect thereof, other than the right to receive his
proportionate part of the total purchase price therefor, unless such
Exchangeable Share Consideration is not delivered by Acquiror to the Trustee for
delivery to such Beneficiary (or to such other person, if any, properly
designated by such Beneficiary) within five Business Days of the date of the
giving of such notice by the Trustee, in which case the rights of the
Beneficiary shall remain unaffected until such Exchangeable Share Consideration
is delivered by Acquiror and any cheque included therein is paid.  Upon delivery
of such Exchangeable Share Consideration by Acquiror to the Trustee, the Trustee
shall deliver such Exchangeable Share Consideration to such Beneficiary (or to
such other person, if any, properly designated by such
Beneficiary).  Concurrently with such Beneficiary ceasing to be a holder of
Exchangeable Shares, the Beneficiary shall be considered and deemed for all
purposes to be the holder of the Acquiror Shares delivered to it pursuant to the
Exchange Right.
 
5.7          Exercise of Exchange Right Subsequent to Retraction
 
In the event that a Beneficiary has exercised its right under Article 6 of the
Exchangeable Share Provisions to require Exchangeco to redeem any or all of the
Exchangeable Shares held by the Beneficiary (the "Retracted Shares") and is
notified by Exchangeco pursuant to Section 6.6 of the Exchangeable Share
Provisions that Exchangeco will not be permitted as a result of solvency
requirements of applicable law to redeem all such Retracted Shares, and provided
that Callco shall not have exercised the Retraction Call Right with respect to
the Retracted Shares and that the Beneficiary has not revoked the retraction
request delivered by the Beneficiary to Exchangeco pursuant to Section 6.7 of
the Exchangeable Share Provisions, and provided further that the Trustee has
received written notice of same from Exchangeco or Acquiror, the retraction
request will constitute and will be deemed to constitute notice from the
Beneficiary to the Trustee instructing the Trustee to exercise the Exchange
Right with respect to those Retracted Shares that Exchangeco is unable to
redeem.  In any such event, Exchangeco hereby agrees with the Trustee and in
favour of the Beneficiary promptly to forward or cause to be forwarded to the
Trustee all relevant materials delivered by the Beneficiary to Exchangeco or to
the transfer agent of the Exchangeable Shares (including a copy of the
retraction request delivered pursuant to Section 6.1 of the Exchangeable Share
Provisions) in connection with such proposed redemption of the Retracted Shares
and the Trustee will thereupon exercise the Exchange Right with respect to the
Retracted Shares that Exchangeco is not permitted to redeem and will require
Acquiror to purchase such shares in accordance with the provisions of this
Article 5.
 
5.8          Stamp or Other Transfer Taxes
 
Upon any sale of Exchangeable Shares to Acquiror pursuant to the Exchange Right
or the Automatic Exchange Rights, the share certificate or certificates
representing Acquiror Shares to be delivered in connection with the payment of
the purchase price therefor shall be issued in the name of the Beneficiary in
respect of the Exchangeable Shares so sold or in such names as such Beneficiary
may otherwise direct in writing without charge to the holder of the Exchangeable
Shares so sold; provided, however, that such Beneficiary shall pay (and none of
Acquiror, Exchangeco or the Trustee shall be required to pay) any documentary,
stamp, transfer or other taxes that may be payable in respect of any transfer
involved in the issuance or delivery of such shares to a person other than such
Beneficiary.
 
5.9          Notice of Insolvency Event
 
As soon as practicable following the occurrence of an Insolvency Event or any
event that with the giving of notice or the passage of time or both would be an
Insolvency Event, Exchangeco and Acquiror shall give written notice thereof to
the Trustee.  As soon as practicable following the receipt of notice from
Exchangeco and Acquiror of the occurrence of an Insolvency Event, or upon the
Trustee becoming aware of an Insolvency Event, the Trustee will mail to each
Beneficiary, at the expense of Acquiror (such funds to be received in advance),
a notice of such Insolvency Event in the form provided by Acquiror, which notice
shall contain a brief statement of the rights of the Beneficiaries with respect
to the Exchange Right.
 
 
12

--------------------------------------------------------------------------------

 
 
5.10        Qualification of Acquiror Shares and Restriction on Issuance of
Acquiror Shares
 
Acquiror covenants that if any Acquiror Shares issuable pursuant to the Exchange
Right or the Automatic Exchange Rights require registration or qualification
with or approval of or the filing of any document, including any prospectus or
similar document, or the taking of any proceeding with or the obtaining of any
order, ruling or consent from any governmental or regulatory authority under any
Canadian or United States federal, provincial, territorial or state law or
regulation or pursuant to the rules and regulations of any regulatory authority
or the fulfillment of any other Canadian or United States federal, provincial,
territorial or state legal requirement before such shares may be issued and
delivered by Acquiror to the initial holder thereof or in order that such shares
may be freely traded thereafter (other than any restrictions of general
application on transfer by reason of a holder being a "control person" of
Acquiror for purposes of Canadian provincial securities law or an "affiliate" of
Acquiror for purposes of United States federal or state securities law),
Acquiror will use its reasonable best efforts and in good faith take all such
actions and do all such things as are necessary or desirable to cause such
Acquiror Shares to be and remain duly registered, qualified or approved under
United States and/or Canadian law, as the case may be, to the extent expressly
provided in the Arrangement Agreement.  Acquiror will use its reasonable best
efforts and in good faith expeditiously take all such actions and do all such
things as are reasonably necessary or desirable to cause all Acquiror Shares to
be delivered pursuant to the Exchange Right or the Automatic Exchange Rights to
be listed, quoted or posted for trading on all stock exchanges and quotation
systems on which outstanding Acquiror Shares are listed, quoted or posted for
trading at such time.
 
Notwithstanding any other provision of the Exchangeable Share Provisions, or any
term or provision of this Agreement, the Support Agreement or the Plan of
Arrangement, no Acquiror Shares shall be issued (and Acquiror shall not be
required to issue any Acquiror Shares) in connection with any liquidation,
dissolution or winding-up of Exchangeco, or any retraction, redemption or any
other exchange, direct or indirect, of Exchangeable Shares, if such issuance of
Acquiror Shares would not be permitted by applicable laws.
 
5.11       Acquiror Shares
 
Acquiror hereby represents, warrants and covenants that the Acquiror Shares
issuable to Beneficiaries as described herein will be duly authorized and
validly issued, fully paid and non-assessable and shall be free and clear of any
lien, claim or encumbrance.
 
5.12       Automatic Exchange on Liquidation of Acquiror
 
(a)  
Acquiror will give the Trustee written notice of each of the following events at
the time set forth below:

 
(i)  
in the event of any determination by the Board of Directors of Acquiror to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to Acquiror or to effect any other distribution of assets of Acquiror
among its shareholders for the purpose of winding-up its affairs, at least 60
days prior to the proposed effective date of such liquidation, dissolution,
winding-up or other distribution; and

 
(ii)  
promptly following the earlier of: (A) receipt by Acquiror of notice of; and (B)
Acquiror otherwise becoming aware of, any threatened or instituted claim, suit,
petition or other proceedings with respect to the involuntary liquidation,
dissolution or winding-up of Acquiror or to effect any other distribution of
assets of Acquiror among its shareholders for the purpose of winding-up its
affairs, in each case where Acquiror has failed to contest in good faith any
such proceeding commenced in respect of Acquiror within 30 days of becoming
aware thereof.

 
(b)  
Promptly following receipt by the Trustee from Acquiror of notice of any event
(a "Liquidation Event") contemplated by Subsection 5.12(a), the Trustee will
give notice or cause such notice to be given thereof to the Beneficiaries.  Such
notice shall be provided to the Trustee by Acquiror and shall include a brief
description of rights of the Beneficiaries with respect to the Automatic
Exchange Rights provided for in Subsection 5.12(c).

 
 
 
13

--------------------------------------------------------------------------------

 
 
(c)  
In order that the Beneficiaries will be able to participate on a pro rata basis
with the holders of Acquiror Shares in the distribution of assets of Acquiror in
connection with a Liquidation Event, immediately prior to the effective time
(the "Liquidation Event Effective Time") of a Liquidation Event all of the then
outstanding Exchangeable Shares shall be automatically exchanged for Acquiror
Shares.  To effect such automatic exchange, Acquiror shall purchase each
Exchangeable Share outstanding immediately prior to the Liquidation Event
Effective Time and held by Beneficiaries, and each Beneficiary shall sell the
Exchangeable Shares held by such Beneficiary at such time, for a purchase price
per share equal to the Exchangeable Share Price applicable at that
time.  Acquiror shall provide the Trustee with an Officer's Certificate in
connection with any automatic exchange setting forth the calculation of the
Exchangeable Share Price for each Exchangeable Share.

 
(d)  
The closing of the transaction of purchase and sale contemplated by the
automatic exchange of Exchangeable Shares for Acquiror Shares shall be deemed to
have occurred immediately prior to the Liquidation Event Effective Time, and
each Beneficiary shall be deemed to have transferred to Acquiror all of the
Beneficiary's right, title and interest in and to such Beneficiary's
Exchangeable Shares and the related interest in the Trust Estate.  Any right of
each such Beneficiary to receive declared and unpaid dividends from Exchangeco
shall be deemed to be satisfied and discharged and each such Beneficiary shall
cease to be a holder of such Exchangeable Shares and Acquiror shall deliver to
the Beneficiary the Exchangeable Share Consideration deliverable upon the
automatic exchange of Exchangeable Shares.  Concurrently with such Beneficiary
ceasing to be a holder of Exchangeable Shares, the Beneficiary shall be
considered and deemed for all purposes to be the holder of the Acquiror Shares
issued pursuant to the automatic exchange of Exchangeable Shares for Acquiror
Shares and the certificates held by the Beneficiary previously representing the
Exchangeable Shares exchanged by the Beneficiary with Acquiror pursuant to such
automatic exchange shall thereafter be deemed to represent Acquiror Shares
issued to the Beneficiary by Acquiror pursuant to such automatic exchange.  Upon
the request of a Beneficiary and the surrender by the Beneficiary of
Exchangeable Share certificates deemed to represent Acquiror Shares, duly
endorsed in blank and accompanied by such instruments of transfer as Acquiror
may reasonably require, Acquiror shall deliver or cause to be delivered to the
Beneficiary certificates representing Acquiror Shares of which the Beneficiary
is the holder.

 
5.13       Withholding Rights
 
Acquiror, Exchangeco and the Trustee shall be entitled to deduct and withhold
from any consideration otherwise payable under this Agreement to any holder of
Exchangeable Shares or Acquiror Shares such amounts as Acquiror, Exchangeco or
the Trustee is required to deduct and withhold with respect to such payment
under the Income Tax Act (Canada), the United States Internal Revenue Code of
1986 or any provision of federal, provincial, state, local or foreign tax law,
in each case as amended or succeeded.  The Trustee may act on the advice of
counsel with respect to such matters.  To the extent that amounts are so
withheld, such withheld amounts shall be treated for all purposes as having been
paid to the holder of the shares in respect of which such deduction and
withholding was made, provided that such withheld amounts are actually remitted
to the appropriate taxing authority.  To the extent that the amount so required
to be deducted or withheld from any payment to a holder exceeds the cash portion
of the consideration otherwise payable to the holder, Acquiror, Exchangeco and
the Trustee are hereby authorized to sell or otherwise dispose of such portion
of the consideration as is necessary to provide sufficient funds to Acquiror,
Exchangeco or the Trustee, as the case may be, to enable it to comply with such
deduction or withholding requirement and Acquiror, Exchangeco or the Trustee
shall notify the holder thereof and remit to such holder any unapplied balance
of the net proceeds of such sale.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE 6
CONCERNING THE TRUSTEE
 
6.1         Powers and Duties of the Trustee
 
The rights, powers, duties and authorities of the Trustee under this Agreement,
in its capacity as trustee of the Trust, shall include:
 
(a)  
receipt and deposit of Acquiror Special Voting Stock from Acquiror as trustee
for and on behalf of the Beneficiaries and Acquiror in accordance with the
provisions of this Agreement;

 
(b)  
granting proxies and distributing materials to Beneficiaries as provided in this
Agreement;

 
(c)  
casting and exercising the Beneficiary Votes in accordance with the provisions
of this Agreement;

 
(d)  
receiving the grant of the Exchange Right and the Automatic Exchange Rights from
Acquiror as trustee for and on behalf of the Beneficiaries in accordance with
the provisions of this Agreement;

 
(e)  
exercising the Exchange Right and enforcing the benefit of the Automatic
Exchange Rights, in each case in accordance with the provisions of this
Agreement, and in connection therewith receiving from Beneficiaries Exchangeable
Shares and other requisite documents and distributing to such Beneficiaries
Acquiror Shares and cheques, if any, to which such Beneficiaries are entitled
upon the exercise of the Exchange Right or pursuant to the Automatic Exchange
Rights, as the case may be;

 
(f)  
holding title to the Trust Estate;

 
(g)  
investing any moneys forming, from time to time, a part of the Trust Estate as
provided in this Agreement;

 
(h)  
taking action on its own initiative or at the direction of a Beneficiary or
Beneficiaries to enforce the obligations of Acquiror and Exchangeco under this
Agreement; and

 
(i)  
taking such other actions and doing such other things as are specifically
provided in this Agreement.

 
In the exercise of such rights, powers, duties and authorities, the Trustee
shall have (and is granted) such incidental and additional rights, powers,
duties and authority not in conflict with any of the provisions of this
Agreement as the Trustee, acting in good faith and in the reasonable exercise of
its discretion, may deem necessary, appropriate or desirable to effect the
purpose of the Trust.  Any exercise of such discretionary rights, powers, duties
and authorities by the Trustee shall be final, conclusive and binding upon all
persons.
 
 
15

--------------------------------------------------------------------------------

 
 
The Trustee in exercising its rights, powers, duties and authorities hereunder
shall act honestly and in good faith and with a view to the best interests of
the Beneficiaries and shall exercise the care, diligence and skill that a
reasonably prudent trustee would exercise in comparable circumstances.
 
The Trustee shall not be bound to give notice or do or take any act, action or
proceeding by virtue of the powers conferred on it hereby unless and until it
shall be specifically required to do so under the terms hereof, nor shall the
Trustee be required to take any notice of, or to do, or to take any act, action
or proceeding as a result of any default or breach of any provision hereunder,
unless and until notified in writing of such default or breach, which notices
shall distinctly specify the default or breach desired to be brought to the
attention of the Trustee, and in the absence of such notice the Trustee may for
all purposes of this Agreement conclusively assume that no default or breach has
been made in the observance or performance of any of the representations,
warranties, covenants, agreements or conditions contained herein.
 
6.2          No Conflict of Interest
 
The Trustee represents to Acquiror and Exchangeco that at the date of execution
and delivery of this Agreement there exists no material conflict of interest in
the role of the Trustee as a fiduciary hereunder and the role of the Trustee in
any other capacity.  The Trustee shall, within 90 days after it becomes aware
that such material conflict of interest exists, either eliminate such material
conflict of interest or resign in the manner and with the effect specified in
Article 9.  If, notwithstanding the foregoing provisions of this Section 6.2,
the Trustee has such a material conflict of interest, the validity and
enforceability of this Agreement shall not be affected in any manner whatsoever
by reason only of the existence of such material conflict of interest.  If the
Trustee contravenes the foregoing provisions of this Section 6.2 any interested
party may apply to the Court for an order that the Trustee be replaced as
trustee hereunder.
 
6.3          Dealings with Transfer Agents, Registrars, etc.
 
Acquiror and Exchangeco irrevocably authorize the Trustee, from time to time,
to:
 
(a)  
consult, communicate and otherwise deal with the respective registrars and
transfer agents, and with any such subsequent registrar or transfer agent, of
the Exchangeable Shares and Acquiror Shares; and

 
(b)  
requisition, from time to time: (i) from any such registrar or transfer agent
any information readily available from the records maintained by it which the
Trustee may reasonably require for the discharge of its duties and
responsibilities under this Agreement; and (ii) from the transfer agent of
Acquiror Shares, and any subsequent transfer agent of such shares, the share
certificates issuable upon the exercise from time to time of the Exchange Right
and pursuant to the Automatic Exchange Rights.

 
Acquiror and Exchangeco shall irrevocably authorize their respective registrars
and transfer agents to comply with all such requests and confirm to the Trustee
that such irrevocable authorization has been given.  Acquiror covenants that it
will supply, in a timely manner, its transfer agents with duly executed share
certificates for the purpose of completing the exercise from time to time of the
Exchange Right and the Automatic Exchange Rights.
 
 
16

--------------------------------------------------------------------------------

 
 
6.4          Books and Records
 
The Trustee shall keep available for inspection by Acquiror and Exchangeco at
the Trustee's principal office in Calgary, Alberta correct and complete books
and records of account relating to the Trust created by this Agreement,
including all relevant data relating to mailings and instructions to and from
Beneficiaries and all transactions pursuant to the Exchange Right and the
Automatic Exchange Rights.  On or before January 31 in every year, so long as
any Acquiror Shares are on deposit with the Trustee, the Trustee shall transmit
to Acquiror and Exchangeco a brief report, dated as of the preceding December
31, with respect to:
 
(a)  
the property and funds comprising the Trust Estate as of that date;

 
(b)  
the number of exercises of the Exchange Right, if any, and the aggregate number
of Exchangeable Shares received by the Trustee on behalf of Beneficiaries in
consideration of the issuance by Acquiror of Acquiror Shares and any other
Exchangeable Share Consideration in connection with the Exchange Right, during
the calendar year ended on such December 31; and

 
(c)  
any action taken by the Trustee in the performance of its duties under this
Agreement which it had not previously reported and which, in the Trustee's
opinion, materially affects the Trust Estate.

 
6.5           Income Tax Returns and Reports
 
The Trustee shall, to the extent necessary, prepare and file on behalf of the
Trust appropriate United States and Canadian income tax returns and any other
returns or reports as may be required by applicable law or pursuant to the rules
and regulations of any securities exchange or other trading system through which
the Exchangeable Shares are traded; provided that, the Trustee will not be
responsible for preparing United States tax returns unless specifically directed
by Acquiror and Acquiror will indemnify the Trustee for any costs or damages to
the Trustee as a result of Acquiror failing to so direct the preparation of a
United States tax return.  In connection therewith, the Trustee may obtain the
advice and assistance of such experts or advisors as the Trustee reasonably
considers necessary or advisable (who may be experts or advisors to Acquiror or
Exchangeco).  If requested by the Trustee, Acquiror or Exchangeco shall retain,
at their expense, qualified experts or advisors for the purpose of providing
such tax advice or assistance.
 
6.6          Indemnification Prior to Certain Actions by Trustee
 
The Trustee shall exercise any or all of the rights, duties, powers or
authorities vested in it by this Agreement at the request, order or direction of
any Beneficiary upon such Beneficiary furnishing to the Trustee reasonable
funding, security or indemnity against the costs, expenses and liabilities which
may be incurred by the Trustee therein or thereby, provided that no Beneficiary
shall be obligated to furnish to the Trustee any such security or indemnity in
connection with the exercise by the Trustee of any of its rights, duties, powers
and authorities with respect to the Acquiror Shares held by the Trustee pursuant
to Article 4, subject to Section 6.15, with respect to the Exchange Right
pursuant to Article 5, subject to Section 6.15, and with respect to the
Automatic Exchange Rights pursuant to Article 5, subject to Section 6.15.
 
None of the provisions contained in this Agreement shall require the Trustee to
expend or risk its own funds or otherwise incur financial liability in the
exercise of any of its rights, powers, duties, or authorities unless funded,
given security or indemnified as aforesaid.
 
 
17

--------------------------------------------------------------------------------

 
 
6.7          Action of Beneficiaries
 
No Beneficiary shall have the right to institute any action, suit or proceeding
or to exercise any other remedy authorized by this Agreement for the purpose of
enforcing any of its rights or for the execution of any trust or power hereunder
unless the Beneficiary has requested the Trustee to take or institute such
action, suit or proceeding and furnished the Trustee with the funding, security
or indemnity referred to in Section 6.6 and the Trustee shall have failed to act
within a reasonable time thereafter.  In such case, but not otherwise, the
Beneficiary shall be entitled to take proceedings in any court of competent
jurisdiction such as the Trustee might have taken; it being understood and
intended that no one or more Beneficiaries shall have any right in any manner
whatsoever to affect, disturb or prejudice the rights hereby created by any such
action, or to enforce any right hereunder or the Voting Rights, the Exchange
Rights or the Automatic Exchange Rights except subject to the conditions and in
the manner herein provided, and that all powers and trusts hereunder shall be
exercised and all proceedings at law shall be instituted, had and maintained by
the Trustee, except only as herein provided, and in any event for the equal
benefit of all Beneficiaries.
 
6.8          Reliance Upon Declarations
 
The Trustee shall not be considered to be in contravention of any of its rights,
powers, duties and authorities hereunder if, when required, it acts and relies
in good faith upon statutory declarations, certificates, opinions, Lists,
reports or other papers or documents furnished pursuant to the provisions hereof
or required by the Trustee to be furnished to it in the exercise of its rights,
powers, duties and authorities hereunder if such statutory declarations,
certificates, opinions, Lists, reports or other papers or documents comply with
the provisions of Section 6.9, if applicable, and with any other applicable
provisions of this Agreement.
 
6.9          Evidence and Authority to Trustee
 
Acquiror and/or Exchangeco shall furnish to the Trustee evidence of compliance
with the conditions provided for in this Agreement relating to any action or
step required or permitted to be taken by Acquiror and/or Exchangeco or the
Trustee under this Agreement or as a result of any obligation imposed under this
Agreement, including in respect of the Voting Rights or the Exchange Right or
the Automatic Exchange Rights and the taking of any other action to be taken by
the Trustee at the request of or on the application of Acquiror and/or
Exchangeco promptly if and when:
 
(a)  
such evidence is required by any other section of this Agreement to be furnished
to the Trustee in accordance with the terms of this Section 6.9; or

 
(b)  
the Trustee, in the exercise of its rights, powers, duties and authorities under
this Agreement, gives Acquiror and/or Exchangeco written notice requiring it to
furnish such evidence in relation to any particular action or obligation
specified in such notice.

 
Such evidence shall consist of an Officer's Certificate of Acquiror and/or
Exchangeco or a statutory declaration or a certificate made by persons entitled
to sign an Officer's Certificate stating that any such condition has been
complied with in accordance with the terms of this Agreement.
 
Whenever such evidence relates to a matter other than the Voting Rights or the
Exchange Right or the Automatic Exchange Rights or the taking of any other
action to be taken by the Trustee at the request or on the application of
Acquiror and/or Exchangeco, and except as otherwise specifically provided
herein, such evidence may consist of a report or opinion of any solicitor,
attorney, auditor, accountant, appraiser, valuer, engineer or other expert or
any other person whose qualifications give authority to a statement made by him,
provided that if such report or opinion is furnished by a director, officer or
employee of Acquiror and/or Exchangeco it shall be in the form of an Officer's
Certificate or a statutory declaration.
 
 
18

--------------------------------------------------------------------------------

 
 
Each statutory declaration, Officer's Certificate, opinion or report furnished
to the Trustee as evidence of compliance with a condition provided for in this
Agreement shall include a statement by the person giving the evidence:
 
(c)  
declaring that such person has read and understands the provisions of this
Agreement relating to the condition in question;

 
(d)  
describing the nature and scope of the examination or investigation upon which
such person based the statutory declaration, certificate, statement or opinion;
and

 
(e)  
declaring that such person has made such examination or investigation as such
person believes is necessary to enable such person to make the statements or
give the opinions contained or expressed therein.

 
6.10        Experts, Advisers and Agents
 
The Trustee may:
 
(a)  
in relation to these presents act and rely on the opinion or advice of or
information obtained from any solicitor, attorney, auditor, accountant,
appraiser, valuer, engineer or other expert, whether retained by the Trustee or
by Acquiror and/or Exchangeco or otherwise, and may retain or employ such
assistants as may be necessary to the proper discharge of its powers and duties
and determination of its rights hereunder and may pay proper and reasonable
compensation for all such legal and other advice or assistance as aforesaid; and

 
(b)  
employ such agents and other assistants as it may reasonably require for the
proper determination and discharge of its powers and duties hereunder, and may
pay reasonable remuneration for all services performed for it (and shall be
entitled to receive reasonable remuneration for all services performed by it) in
the discharge of the trusts hereof and compensation for all disbursements, costs
and expenses made or incurred by it in the discharge of its duties hereunder and
in the management of the Trust.

 
6.11        Investment of Moneys Held by Trustee
 
Unless otherwise provided in this Agreement, any moneys held by or on behalf of
the Trustee which under the terms of this Agreement may or ought to be invested
or which may be on deposit with the Trustee or which may be in the hands of the
Trustee may be invested and reinvested in the name or under the control of the
Trustee, in trust for Acquiror, in securities in which, under the laws of the
Province of Alberta, trustees are authorized to invest trust moneys, provided
that such securities are stated to mature within two years after their purchase
by the Trustee, and the Trustee shall so invest such moneys on the written
direction of Exchangeco.  Pending the investment of any moneys as hereinbefore
provided, such moneys may be deposited in the name of the Trustee in any
chartered bank in Canada or, with the consent of Exchangeco, in the deposit
department of the Trustee or any other loan or trust company authorized to
accept deposits under the laws of Canada or any province thereof at the rate of
interest then current on similar deposits.
 
 
19

--------------------------------------------------------------------------------

 
 
6.12        Trustee Not Required to Give Security
 
The Trustee shall not be required to give any bond or security in respect of the
execution of the trusts, rights, duties, powers and authorities of this
Agreement or otherwise in respect of the premises.
 
6.13       Trustee Not Bound to Act on Request
 
Except as in this Agreement otherwise specifically provided, the Trustee shall
not be bound to act in accordance with any direction or request of Acquiror
and/or Exchangeco or of the directors thereof until a duly authenticated copy of
the instrument or resolution containing such direction or request shall have
been delivered to the Trustee, and the Trustee shall be empowered to act and
rely upon any such copy purporting to be authenticated and believed by the
Trustee to be genuine. The Trustee shall retain the right not to act and shall
not be liable for refusing to act if, due to a lack of information or for any
other reason whatsoever, the Trustee, in its sole judgment, determines that such
act might cause it to be in non-compliance with any applicable anti-money
laundering or anti-terrorist legislation, regulation or guideline. Further,
should the Trustee, in its sole judgment, determine at any time that its acting
under this Agreement has resulted in its being in non-compliance with any
applicable anti-money laundering or anti-terrorist legislation, regulation or
guideline, then it shall have the right to resign on ten days written notice to
the other parties to this Agreement, provided that: (a) the Trustee’s written
notice shall describe the circumstances of such non-compliance; and (b) if such
circumstances are rectified to the Trustee’s satisfaction within such 10 day
period, then such resignation shall not be effective.
 
6.14        Authority to Carry on Business
 
The Trustee represents to Acquiror and Exchangeco that at the date of execution
and delivery by it of this Agreement it is authorized to carry on the business
of a trust company in the Province of Alberta but if, notwithstanding the
provisions of this Section 6.14, it ceases to be so authorized to carry on
business, the validity and enforceability of this Agreement and the Voting
Rights, the Exchange Right and the Automatic Exchange Rights shall not be
affected in any manner whatsoever by reason only of such event but the Trustee
shall, within 90 days after ceasing to be authorized to carry on the business of
a trust company in the Province of Alberta, either become so authorized or
resign in the manner and with the effect specified in Article 9.
 
6.15        Conflicting Claims
 
If conflicting claims or demands are made or asserted with respect to any
interest of any Beneficiary in any Exchangeable Shares, including any
disagreement between the heirs, representatives, successors or assigns
succeeding to all or any part of the interest of any Beneficiary in any
Exchangeable Shares, resulting in conflicting claims or demands being made in
connection with such interest, then the Trustee shall be entitled, at its sole
discretion, to refuse to recognize or to comply with any such claims or
demands.  In so refusing, the Trustee may elect not to exercise any Voting
Rights, Exchange Right or Automatic Exchange Rights subject to such conflicting
claims or demands and, in so doing, the Trustee shall not be or become liable to
any person on account of such election or its failure or refusal to comply with
any such conflicting claims or demands.  The Trustee shall be entitled to
continue to refrain from acting and to refuse to act until:
 
(a)  
the rights of all adverse claimants with respect to the Voting Rights, Exchange
Right or Automatic Exchange Rights subject to such conflicting claims or demands
have been adjudicated by a final judgment of a court of competent jurisdiction
and all rights of appeal have expired; or

 
 
20

--------------------------------------------------------------------------------

 
 
(b)  
all differences with respect to the Voting Rights, Exchange Right or Automatic
Exchange Rights subject to such conflicting claims or demands have been
conclusively settled by a valid written agreement binding on all such adverse
claimants, and the Trustee shall have been furnished with an executed copy of
such agreement certified to be in full force and effect.

 
If the Trustee elects to recognize any claim or comply with any demand made by
any such adverse claimant, it may in its discretion require such claimant to
furnish such surety bond or other security satisfactory to the Trustee as it
shall deem appropriate to fully indemnify it as between all conflicting claims
or demands.
 
6.16        Acceptance of Trust
 
The Trustee hereby accepts the Trust created and provided for by and in this
Agreement and agrees to perform the same upon the terms and conditions herein
set forth and to hold all rights, privileges and benefits conferred hereby and
by law in trust for the various persons who shall from time to time be
Beneficiaries, subject to all the terms and conditions herein set forth.
 
6.17        Maintenance of Office or Agency
 
Acquiror will maintain in Calgary, Alberta an office or agency where
certificates representing Exchangeable Shares may be presented or surrendered
for exchange by Beneficiaries and where notices and demands to or upon Acquiror
or Exchangeco in respect of the Exchangeable Shares may be served.  Acquiror
will give prompt written notice to the Trustee of the location, and any change
in the location, of such office or agency.  If at any time Acquiror shall fail
to maintain any such office or agency or shall fail to furnish the Trustee with
the address thereof, such presentations, surrenders, notices and demands may be
served at the Corporate Trust Office of the Trustee, and Acquiror and Exchangeco
hereby appoint the Trustee as their agent to receive all such presentations,
surrenders, notices and demands.  Furthermore, copies of all Acquiror proxy
materials will be made available for inspection by any Beneficiary at such
office or agency.
 
6.18       Third Party Interests
 
Each party to this Agreement hereby represents to the Trustee that any account
to be opened by, or interest to be held by the Trustee in connection with this
Agreement, for or to the credit of such party, either (i) is not intended to be
used by or on behalf of any third party; or (ii) is intended to be used by or on
behalf of a third party, in which case such party hereto agrees to complete and
execute forthwith a declaration in the Trustee’s prescribed form as to the
particulars of such third party.
 
6.19        Privacy
 
The parties acknowledge that Canadian federal and/or provincial legislation that
addresses the protection of individuals’ personal information (collectively,
"Privacy Laws") applies to obligations and activities under this
Agreement.  Despite any other provision of this Agreement, no party shall take
or direct any action that would contravene, or cause the others to contravene,
applicable Privacy Laws. The parties shall, prior to transferring or causing to
be transferred personal information to the Trustee, obtain and retain required
consents of the relevant individuals to the collection, use and disclosure of
their personal information, or shall have determined that such consents either
have previously been given upon which the parties can rely or are not required
under the Privacy Laws. The Trustee shall use commercially reasonable efforts to
ensure that its services hereunder comply with Privacy Laws. Specifically, the
Trustee agrees: (a) to have a designated chief privacy officer; (b) to maintain
policies and procedures to protect personal information and to receive and
respond to any privacy complaint or inquiry; (c) to use personal information
solely for the purposes of providing its services under or ancillary to this
Agreement and not to use it for any other purpose except with the consent of or
direction from the other parties or the individual involved; (d) not to sell or
otherwise improperly disclose personal information to any third party; and (e)
to employ administrative, physical and technological safeguards to reasonably
secure and protect personal information against loss, theft, or unauthorized
access, use or modification.
 
 
21

--------------------------------------------------------------------------------

 
ARTICLE 7
COMPENSATION
 
7.1          Fees and Expenses of the Trustee
 
Acquiror and Exchangeco jointly and severally agree to pay the Trustee
reasonable compensation for all of the services rendered by it under this
Agreement and will reimburse the Trustee for all reasonable expenses (including
taxes other than taxes based on the net income of the Trustee, fees paid to
legal counsel and other experts and advisors and travel expenses) and
disbursements, including the cost and expense of any suit or litigation of any
character and any proceedings before any governmental agency reasonably incurred
by the Trustee in connection with its duties under this Agreement; provided that
Acquiror and Exchangeco shall have no obligation to reimburse the Trustee for
any expenses or disbursements paid, incurred or suffered by the Trustee in any
suit or litigation in which the Trustee is determined to have acted in bad faith
or with gross negligence, recklessness or wilful misconduct.
 
ARTICLE 8
INDEMNIFICATION AND LIMITATION OF LIABILITY
 
8.1          Indemnification of the Trustee
 
Acquiror and Exchangeco jointly and severally agree to indemnify and hold
harmless the Trustee and each of its directors, officers, employees and agents
appointed and acting in accordance with this Agreement (collectively, the
"Indemnified Parties") against all claims, losses, damages, reasonable costs,
penalties, fines and reasonable expenses (including reasonable expenses of the
Trustee's legal counsel) which, without fraud, gross negligence, recklessness,
wilful misconduct or bad faith on the part of such Indemnified Party, may be
paid, incurred or suffered by the Indemnified Party by reason or as a result of
the Trustee's acceptance or administration of the Trust, its compliance with its
duties set forth in this Agreement, or any written or oral instruction delivered
to the Trustee by Acquiror or Exchangeco pursuant hereto.
 
In no case shall Acquiror or Exchangeco be liable under this indemnity for any
claim against any of the Indemnified Parties unless Acquiror and Exchangeco
shall be notified by the Trustee of the written assertion of a claim or of any
action commenced against the Indemnified Parties, promptly after any of the
Indemnified Parties shall have received any such written assertion of a claim or
shall have been served with a summons or other first legal process giving
information as to the nature and basis of the claim.  Subject to (ii) below,
Acquiror and Exchangeco shall be entitled to participate at their own expense in
the defense and, if Acquiror and Exchangeco so elect at any time after receipt
of such notice, either of them may assume the defense of any suit brought to
enforce any such claim.  The Trustee shall have the right to employ separate
counsel in any such suit and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of the Trustee unless: (i)
the employment of such counsel has been authorized by Acquiror or Exchangeco; or
(ii) the named parties to any such suit include both the Trustee and Acquiror or
Exchangeco and the Trustee shall have been advised by counsel acceptable to
Acquiror or Exchangeco that there may be one or more legal defenses available to
the Trustee that are different from or in addition to those available to
Acquiror or Exchangeco and that, in the judgment of such counsel, would present
a conflict of interest were a joint representation to be undertaken (in which
case Acquiror and Exchangeco shall not have the right to assume the defense of
such suit on behalf of the Trustee but shall be liable to pay the reasonable
fees and expenses of counsel for the Trustee).  This indemnity shall survive the
termination of this Agreement and the resignation or removal of the Trustee.
 
 
22

--------------------------------------------------------------------------------

 
 
8.2          Limitation of Liability
 
The Trustee shall not be held liable for any loss which may occur by reason of
depreciation of the value of any part of the Trust Estate or any loss incurred
on any investment of funds pursuant to this Agreement, except to the extent that
such loss is attributable to the fraud, gross negligence, recklessness, wilful
misconduct or bad faith on the part of the Trustee.
 
ARTICLE 9
CHANGE OF TRUSTEE
 
9.1          Resignation
 
The Trustee, or any trustee hereafter appointed, may at any time resign by
giving written notice of such resignation to Acquiror and Exchangeco specifying
the date on which it desires to resign, provided that such notice shall not be
given less than 30 days before such desired resignation date unless Acquiror and
Exchangeco otherwise agree and provided further that such resignation shall not
take effect until the date of the appointment of a successor trustee and the
acceptance of such appointment by the successor trustee.  Upon receiving such
notice of resignation, Acquiror and Exchangeco shall promptly appoint a
successor trustee, which shall be a corporation organized and existing under the
laws of Canada or any Province thereof, by written instrument in duplicate, one
copy of which shall be delivered to the resigning trustee and one copy to the
successor trustee.  Failing the appointment and acceptance of a successor
trustee, a successor trustee may be appointed by order of a court of competent
jurisdiction upon application of one or more of the parties to this
Agreement.  If the retiring trustee is the party initiating an application for
the appointment of a successor trustee by order of a court of competent
jurisdiction, Acquiror and Exchangeco shall be jointly and severally liable to
reimburse the retiring trustee for its legal costs and expenses in connection
with same.
 
9.2          Removal
 
The Trustee, or any trustee hereafter appointed, may (provided a successor
trustee is appointed) be removed at any time on not less than 30 days' prior
notice by written instrument executed by Acquiror and Exchangeco, in duplicate,
one copy of which shall be delivered to the trustee so removed and one copy to
the successor trustee.
 
9.3          Successor Trustee
 
Any successor trustee appointed as provided under this Agreement shall execute,
acknowledge and deliver to Acquiror and Exchangeco and to its predecessor
trustee an instrument accepting such appointment.  Thereupon the resignation or
removal of the predecessor trustee shall become effective and such successor
trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, duties and obligations of its predecessor under this
Agreement, with the like effect as if originally named as trustee in this
Agreement.  However, on the written request of Acquiror and Exchangeco or of the
successor trustee, the trustee ceasing to act shall, upon payment of any amounts
then due it pursuant to the provisions of this Agreement, execute and deliver an
instrument transferring to such successor trustee all the rights and powers of
the trustee so ceasing to act.  Upon the request of any such successor trustee,
Acquiror, Exchangeco and such predecessor trustee shall execute any and all
instruments in writing for more fully and certainly vesting in and confirming to
such successor trustee all such rights and powers.
 
 
23

--------------------------------------------------------------------------------

 
 
9.4          Notice of Successor Trustee
 
Upon acceptance of appointment by a successor trustee as provided herein,
Acquiror and Exchangeco shall cause to be mailed notice of the succession of
such trustee hereunder to each Beneficiary specified in a List.  If Acquiror or
Exchangeco shall fail to cause such notice to be mailed within ten days after
acceptance of appointment by the successor trustee, the successor trustee shall
cause such notice to be mailed at the expense of Acquiror and Exchangeco.
 
ARTICLE 10
ACQUIROR SUCCESSORS
 
10.1        Certain Requirements in Respect of Combination, etc.
 
Acquiror shall not consummate any transaction (whether by way of reconstruction,
reorganization, consolidation, merger, transfer, sale, lease or otherwise)
whereby all or substantially all of its undertaking, property and assets would
become the property of any other person or, in the case of a merger, of the
continuing corporation resulting therefrom unless, but may do so if:
 
(a)  
such other person or continuing corporation (herein called the "Acquiror
Successor"), by operation of law, becomes, without more, bound by the terms and
provisions of this Agreement or, if not so bound, executes, prior to or
contemporaneously with the consummation of such transaction, a trust agreement
supplemental hereto and such other instruments (if any) as are satisfactory to
the Trustee, acting reasonably, and in the opinion of legal counsel to the
Trustee are reasonably necessary or advisable to evidence the assumption by the
Acquiror Successor of liability for all moneys payable and property deliverable
hereunder and the covenant of such Acquiror Successor to pay and deliver or
cause to be delivered the same and its agreement to observe and perform all the
covenants and obligations of Acquiror under this Agreement; and

 
(b)  
such transaction shall be upon such terms and conditions as substantially to
preserve and not to impair in any material respect any of the rights, duties,
powers and authorities of the Trustee or of the Beneficiaries hereunder.

 
10.2        Vesting of Powers in Successor
 
Whenever the conditions of Section 10.1 have been duly observed and performed,
the Trustee, Acquiror Successor and Exchangeco shall, if required by Section
10.1, execute and deliver the supplemental trust agreement provided for in
Article 11 and thereupon Acquiror Successor shall possess and from time to time
may exercise each and every right and power of Acquiror under this Agreement in
the name of Acquiror or otherwise and any act or proceeding by any provision of
this Agreement required to be done or performed by the Board of Directors of
Acquiror or any officers of Acquiror may be done and performed with like force
and effect by the directors or officers of such Acquiror Successor.
 
10.3        Wholly-Owned Subsidiaries
 
Nothing herein shall be construed as preventing the amalgamation or merger of
any wholly-owned direct or indirect subsidiary of Acquiror with or into Acquiror
or the winding-up, liquidation or dissolution of any wholly-owned subsidiary of
Acquiror provided that all of the assets of such subsidiary are transferred to
Acquiror or another wholly-owned direct or indirect subsidiary of Acquiror and
any such transactions are expressly permitted by this Article 10.
 
 
24

--------------------------------------------------------------------------------

 
 
10.4        Successor Transaction
 
Notwithstanding the foregoing provisions of this Article 10, in the event of an
Acquiror Control Transaction:
 
(a)  
in which Acquiror merges or amalgamates with, or in which all or substantially
all of the then outstanding Acquiror Shares are acquired by, one or more other
corporations to which Acquiror is, immediately before such merger, amalgamation
or acquisition, "related'' within the meaning of the Income Tax Act (Canada)
(otherwise than by virtue of a right referred to in paragraph 251(5)(b)
thereof);

 
(b)  
which does not result in an acceleration of the Redemption Date in accordance
with paragraph (b) of that definition; and

 
(c)  
in which all or substantially all of the then outstanding Acquiror Shares are
converted into or exchanged for shares or rights to receive such shares (the
"Other Shares") of another corporation (the "Other Corporation") that,
immediately after such Acquiror Control Transaction, owns or controls, directly
or indirectly, Acquiror,

 
then: (i) all references herein to "Acquiror" shall thereafter be and be deemed
to be references to "Other Corporation'' and all references herein to "Acquiror
Shares'' shall thereafter be and be deemed to be references to "Other Shares''
(with appropriate adjustments, if any, as are required to result in a holder of
Exchangeable Shares on the exchange, redemption or retraction of such shares
pursuant to the Exchangeable Share Provisions or Article 8 of the Plan of
Arrangement or exchange of such shares pursuant to this Agreement immediately
subsequent to the Acquiror Control Transaction being entitled to receive that
number of Other Shares equal to the number of Other Shares such holder of
Exchangeable Shares would have received if the exchange, redemption or
retraction of such shares pursuant to the Exchangeable Share Provisions or
Article 8 of the Plan of Arrangement, or exchange of such shares pursuant to
this Agreement had occurred immediately prior to the Acquiror Control
Transaction and the Acquiror Control Transaction was completed) without any need
to amend the terms and conditions of this Agreement and without any further
action required; and (ii) Acquiror shall cause the Other Corporation to deposit
one or more voting securities of such Other Corporation to allow Beneficiaries
to exercise voting rights in respect of the Other Corporation substantially
similar to those provided for in this Agreement.
 
ARTICLE 11
AMENDMENTS AND SUPPLEMENTAL TRUST AGREEMENTS
 
11.1        Amendments, Modifications, etc.
 
This Agreement may not be amended or modified except by an agreement in writing
executed by Acquiror, Exchangeco and the Trustee and approved by the
Beneficiaries in accordance with Section 10.2 of the Exchangeable Share
Provisions.
 
11.2        Ministerial Amendments
 
Notwithstanding the provisions of Section 11.1, the parties to this Agreement
may in writing, at any time and from time to time, without the approval of the
Beneficiaries, amend or modify this Agreement for the purposes of
 
 
25

--------------------------------------------------------------------------------

 
 
(a)  
adding to the covenants of any or all parties hereto for the protection of the
Beneficiaries hereunder provided that the Board of Directors of each of
Exchangeco and Acquiror shall be of the good faith opinion that such additions
will not be prejudicial to the rights or interests of the Beneficiaries;

 
(b)  
making such amendments or modifications not inconsistent with this Agreement as
may be necessary or desirable with respect to matters or questions which, in the
good faith opinion of the Board of Directors of each of Acquiror and Exchangeco
and in the opinion of the Trustee, having in mind the best interests of the
Beneficiaries it may be expedient to make, provided that such Boards of
Directors and the Trustee, acting on the advice of counsel, shall be of the
opinion that such amendments and modifications will not be prejudicial to the
interests of the Beneficiaries; or

 
(c)  
making such changes or corrections which are required for the purpose of curing
or correcting any ambiguity or defect or inconsistent provision or clerical
omission or mistake or manifest error, provided that the Trustee, acting on the
advice of counsel, and the Board of Directors of each of Acquiror and Exchangeco
shall be of the opinion that such changes or corrections will not be prejudicial
to the rights and interests of the Beneficiaries.

 
11.3       Meeting to Consider Amendments
 
Exchangeco, at the request of Acquiror, shall call a meeting or meetings of the
Beneficiaries for the purpose of considering any proposed amendment or
modification requiring approval pursuant hereto.  Any such meeting or meetings
shall be called and held in accordance with the by-laws of Exchangeco, the
Exchangeable Share Provisions and all applicable laws; provided that any such
meeting shall only be called for a bona fide business purpose and not for the
principle purpose of causing a Redemption Date (as defined in the Exchangeable
Share Provisions) to occur or transpire.
 
11.4        Changes in Capital of Acquiror and Exchangeco
 
At all times after the occurrence of any event contemplated pursuant to Sections
2.7 or 2.8 of the Support Agreement or otherwise, as a result of which either
Acquiror Shares or the Exchangeable Shares or both are in any way changed, this
Agreement shall forthwith be deemed amended and modified as necessary in order
that it shall apply with full force and effect, mutatis mutandis, to all new
securities into which Acquiror Shares or the Exchangeable Shares or both are so
changed.
 
11.5        Execution of Supplemental Trust Agreements
 
No amendment to or modification or waiver of any of the provisions of this
Agreement otherwise permitted hereunder shall be effective unless made in
writing and signed by all of the parties hereto.  From time to time Exchangeco,
Acquiror and the Trustee may, subject to the provisions of these presents, and
they shall, when so directed by these presents, execute and deliver by their
proper officers, trust agreements or other instruments supplemental hereto,
which thereafter shall form part hereof, for any one or more of the following
purposes:
 
(a)  
evidencing the succession of Acquiror Successors and the covenants of and
obligations assumed by each such Acquiror Successor in accordance with the
provisions of Article 10 and the successors of any successor trustee in
accordance with the provisions of Article 9;

 
 
 
26

--------------------------------------------------------------------------------

 
 
(b)  
making any additions to, deletions from or alterations of the provisions of this
Agreement or the Voting Rights, the Exchange Right or the Automatic Exchange
Rights which, in the opinion of the Trustee, will not be prejudicial to the
interests of the Beneficiaries or are, in the opinion of counsel to the Trustee,
necessary or advisable in order to incorporate, reflect or comply with any
legislation the provisions of which apply to Acquiror, Exchangeco, the Trustee
or this Agreement; and

 
(c)  
for any other purposes not inconsistent with the provisions of this Agreement,
including to make or evidence any amendment or modification to this Agreement as
contemplated hereby, provided that, in the opinion of the Trustee, the rights of
the Trustee and Beneficiaries will not be prejudiced thereby.

 
ARTICLE 12
TERMINATION
 
12.1       Term
 
The Trust created by this Agreement shall continue until the earliest to occur
of the following events:
 
(a)  
no outstanding Exchangeable Shares are held by a Beneficiary;

 
(b)  
each of Acquiror and Exchangeco elects in writing to terminate the Trust and
such termination is approved by the Beneficiaries in accordance with Section
10.2 of the Exchangeable Share Provisions; and

 
(c)  
21 years after the death of the last survivor of the descendants of His Majesty
King George VI of Canada and the United Kingdom of Great Britain and Northern
Ireland living on the date of the creation of the Trust.

 
12.2        Survival of Agreement
 
This Agreement shall survive any termination of the Trust and shall continue
until there are no Exchangeable Shares outstanding held by a Beneficiary;
provided, however, that the provisions of Article 7 and Article 8 shall survive
any such termination of this Agreement.
 
ARTICLE 13
GENERAL
 
13.1        Severability
 
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.
 
 
 
27

--------------------------------------------------------------------------------

 
 
13.2        Assignment
 
No party hereto may assign this Agreement or any of its rights, interests or
obligations under this Agreement (whether by operation of law or otherwise)
except that Exchangeco may assign in its sole discretion, any or all of its
rights, interests and obligations hereunder to any wholly-owned subsidiary of
Acquiror.
 
13.3        Binding Effect
 
Subject to Section 13.2, this Agreement and the Arrangement shall be binding
upon, enure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns and to the benefit of the Beneficiaries.
 
13.4        Notices to Parties
 
All notices and other communications hereunder shall be in writing and shall be
deemed given when delivered personally, telecopied (which is confirmed) or
dispatched (postage prepaid) to a nationally recognized overnight courier
service with overnight delivery instructions, in each case addressed to the
particular party at:
 
(a)  
if to Acquiror or Exchangeco, at:

 
c/o Magnum Hunter Resources Corporation
777 Post Oak Blvd, Suite 650
Houston, Texas 77056
Attention:  Paul M. Johnston
Senior Vice President and General Counsel
Facsimile Number:   (832) 369-6992
 
(b)  
if to the Trustee, at:

 
Valiant Trust Company
#310, 606 – 4th Street S.W.
Calgary, Alberta  T2P 1T1
Attention:   Senior Manager, Corporate Trust
Facsimile Number:  (403) 233-2857
 
or at such other address of which any party may, from time to time, advise the
other parties by notice in writing given in accordance with the foregoing.
 
13.5        Notice to Beneficiaries
 
Any and all notices to be given and any documents to be sent to any
Beneficiaries may be given or sent to the address of such Beneficiary shown on
the register of holders of Exchangeable Shares in any manner permitted by the
by-laws of Exchangeco from time to time in force in respect of notices to
shareholders and shall be deemed to be received (if given or sent in such
manner) at the time specified in such by-laws, the provisions of which by-laws
shall apply mutatis mutandis to notices or documents as aforesaid sent to such
Beneficiaries.
 
 
 
28

--------------------------------------------------------------------------------

 
 
13.6        Counterparts
 
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original but all of which together shall constitute one and the same
instrument.
 
13.7        Governing Laws; Consent to Jurisdiction
 
This Agreement shall be governed by and construed in accordance with the laws of
Alberta.  Each party hereby irrevocably attorns to the jurisdiction of the
courts of Alberta in respect of all matters arising under or in relation to this
Agreement.
 


 
[Remainder of page intentionally left blank]
 
29

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
 
MAGNUM HUNTER RESOURCES CORPORATION
 
By:  /s/ Gary C. Evans
Name: Gary C. Evans
Title: Chief Executive Officer
 
 
MHR EXCHANGECO CORPORATION
 
By:  /s/ Gary C. Evans
Name: Gary C. Evans
Title: President
 
 
VALIANT TRUST COMPANY
 
By: /s/ Dan Sander
Name: Dan Sander
Title: Senior Manager, Corporate Trust
 
By: /s/ Tara Bouchard
Name: Tara Bouchard
Title: Senior Manager, Corporate Actions

 
 
 
 
30

--------------------------------------------------------------------------------